DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hogan does not disclose initiating a bounded gameplay session for all players or unbounded gameplay session for all the players based on a determination. Examiner respectfully disagrees as can be seen in at least paragraph [0019] of Kim:

In some examples, the player matching system may recommend to the player one or more other compatible players with whom to play the game in the short term (i.e., a "short-term player matching"). For the short-term player matching, the player matching system may allow the player to find one or more other players with whom the player can form a party for, e.g., 1 or 2 hours or so in order to solve a game related quest together. In such cases, the player matching system may calculate an estimate of remaining playing time for the player from the time of receiving a one-time matching request from the player, and calculate each estimate of remaining playing time for each of the one or more other compatible players accessing the game server from the time of receiving the one-time matching request, based at least in part on the access patterns of the player and the one or more other players. Then, the player matching system may recommend to the player the one or more other compatible players in order of similarity between the estimate of remaining playing time for the player and the estimates of remaining playing times for the one or more other compatible players.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 31-38, 42 rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al (US 2007/0111794 A1) in view of Kim et al (US 2013/0210527 A1).
21. Hogan discloses a system (Fig. 1) adapted to selectively provide either a bounded gameplay session or an unbounded gameplay session in a multiplayer video game to players, wherein the unbounded gameplay session is configured to run a game continuously, provided a minimum number of the players are in the unbounded gameplay session (i.e. the MMORPG is a game that can continue indefinitely as long as there’s at least one player playing), [0003], and wherein the bounded gameplay session is configured to run a game until a predefined parameter is fulfilled (i.e. player play for a set amount of permitted time), [0032]-[0033], [0041], the system comprising: 
a gameplay session engine (102: Fig. 1), wherein the gameplay session engine is configured to: 
determine whether to initiate the bounded gameplay session or the unbounded gameplay session; initiate either the bounded gameplay session or the unbounded gameplay session based on the determination; if a bounded gameplay session has been initiated, query a predetermined number of the set of players to determine if the bounded gameplay session should be converted to the unbounded gameplay session; and converting the bounded gameplay session to the unbounded gameplay session based on a result of said query (i.e. players can play a bounded gameplay session for a duration of allowed time the gameplay session is converted to unbounded gameplay session for as long as there’s one player available), [0032]-[0033], [0041].
Hogan does not expressly discloses a matchmaking engine configured to create adversarial groups of players from the players. Kim discloses a matchmaking engine configured to create adversarial groups of players from the set of players (Fig. 4-5), [0019]. It would have been obvious to a person of ordinary skilled in the art to modify Hogan with Kim and would have been motivated to do so to recommend to one player of the multiple players at least some others of the multiple players with whom the one player can compatibly play the game, based at least in part on the analyzed access 
23. Hogan and Kim disclose the system of claim 21, wherein the gameplay session engine determines whether to initiate the bounded gameplay session or the unbounded gameplay session based on a selection by at least one player of the set of players, Hogan [0032], [0049].
24. Hogan and Kim disclose the system of claim 21, wherein the matchmaking engine is configured to create the adversarial groups based upon an election by at least one player of the set of players, Kim [0019], [0049].
25. Hogan and Kim disclose the system of claim 21, wherein the matchmaking engine is configured to create the adversarial groups based on at least one of a skill level or a style of at least one player of the set of players, Kim [0019].
26. Hogan and Kim disclose the system of claim 21, further comprising a scoring engine, wherein, in an unbounded gameplay session, the scoring engine is configured to generate scores for the set of players wherein the scores are not dependent on a total length of time the unbounded gameplay session has been played by one or more players of the set of players, Hogan, [0022].
27. Hogan and Kim disclose the system of claim 21, further comprising a scoring engine, wherein, in a bounded gameplay session, the scoring engine is configured to generate scores for the set of players wherein the scores are dependent on a total length of time the bounded gameplay session has been played by one or more players of the set of players, Hogan, [0022].
31. Hogan and Kim disclose the system of claim 21 wherein the predefined parameter may be a time period or a game event, Hogan, [0032], [0041].

32, 34-38, 42. Hogan and Kim disclose a method for selectively providing either a bounded gameplay session or an unbounded gameplay session in a multiplayer video game to a set of players, wherein the unbounded gameplay session is configured to run continuously, provided a minimum number of the set of players are in the unbounded gameplay session, and wherein the bounded gameplay session is configured to run until a predefined period of time has elapsed or a predefined game event occurs as similarly discussed above

Claim(s) 28-30, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan and Kim as applied above and further in view of Salen, Katie. "Rules of Play: Game Design Fundamentals". 2004. MIT Press. Page 219.
Hogan and Kim disclose the invention as expressed above, but does not expressly disclose a game adjustment engine, wherein the game adjustment engine is configured to monitor the unbounded gameplay session and determine a performance gap between the adversarial groups, wherein the game adjustment engine is configured to generate and implement an adjustment feature based on the performance gap, wherein the adjustment feature is at least one of adding an additional player to one of the adversarial groups based on the performance gap, reducing an effectiveness of equipment for one of the adversarial groups based on the performance gap, and providing fewer resources for one of the adversarial groups based on the performance gap; however providing such form of handicapping to team play is fundamentally well known in the handicapping art as evidenced by Salen, Page 219. It would have obvious to a person of ordinary skilled in the art to modify Hogan to include a handicapping technique of Salen to apply an adjustment feature depending on the mismatch of performance gap between the first and second team and would have been motivated to do so to provide an even playing field with each player's varying skill level.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Seng H Lim/Primary Examiner, Art Unit 3715